UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1650


LOUIS PATIENT MASSING,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 25, 2022                                         Decided: March 30, 2022


Before NIEMEYER, WYNN, and QUATTLEBAUM, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Louis Patient Massing, Petitioner Pro Se. Jessica R. Lesnau, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Louis Patient Massing, a native and citizen of Cameroon, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT).

       We have reviewed the record, including the transcript of Massing’s merits hearing

before the immigration court and all supporting evidence. We lack jurisdiction to review

final orders of removal of aliens such as Massing who are removable due to having been

convicted of a crime involving moral turpitude. See 8 U.S.C. §§ 1182(a)(2)(A)(i)(I),

1252(a)(2)(C). We retain jurisdiction to review constitutional claims or questions of law.

See 8 U.S.C. § 1252(a)(2)(D).      However, Massing has not raised any such issue.

Accordingly, we dismiss the petition for review with respect to the denial of asylum and

withholding of removal. Turning to Massing’s challenge to the denial of CAT protection,

see Nasrallah v. Barr, 140 S. Ct. 1683 (2020) (holding that the criminal review bar at 8

U.S.C. § 1252(a)(2)(C) does not preclude judicial review of noncitizen’s factual challenges

to the denial of CAT protection), we conclude that substantial evidence supports the denial

of relief. See In re Massing (B.I.A. May 26, 2021); 8 C.F.R. § 1208.16(c)(2) (2021).

      Accordingly, we dismiss in part and deny in part the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately




                                            2
presented in the materials before this court and argument would not aid the decisional

process.

                                                     PETITION DISMISSED IN PART
                                                            AND DENIED IN PART




                                          3